Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Slaney on 1/19/22.
1. (Currently amended) A server device for interfacing entities engaged in property exchange activities, the device comprising:
a processor;
a communications module coupled to the processor; and 
a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to:
	establish connectivity with at least one external platform via an application programming interface;
	receive via the communications module using the application programming interface, a first signal including data indicative of actions or activities by an acquiring entity automatically detected on a communication channel provided by the external platform and used by the acquiring entity, the communication channel and external platform being accessible to the server device via the application programming interface;

	monitoring the data to classify search behavior in a plurality of sessions; and
	detecting that the acquiring entity has changed their search behavior between sessions indicating the intent to engage in the property exchange activity and triggering further action, wherein the changed search behavior comprises specifying a price range, specifying a geographic location, or both;
	in response to determining the intent and triggering the further action:
	access first profile data for the acquiring entity, the device having permission to access the first profile data;
	access second profile data for each of a plurality of advisor entities related to the property exchange activity;
	use the first profile data and the second profile data to generate at least one proposed match between a corresponding one or more of the plurality of advisor entities and the acquiring entity; and
	send via the communications module to the acquiring entity a second signal including a recommendation, the recommendation comprising the at least one proposed match;
	provide an acquiring entity user interface via the communications module to enable the acquiring entity to respond to the recommendation and communicate with advisor entities selected for the property exchange activity;
	after receiving a first request to engage a first advisor entity of the plurality of advisor entities, provide a first advisor connection between the acquiring entity and the first advisor entity, the device enforcing at least one access control criterion on the first advisor connection to restrict sharing of at least some data of the first profile data according to activities required to be performed by the first advisor entity based on an advisor type; and
	enable via the communications module at least one interaction in at least one advisor activity between the acquiring entity and the first advisor entity.


15. (Currently amended) A method of interfacing entities engaged in property exchange 
	establishing connectivity with at least one external platform via an application programming interface;
	receiving via a communications module using the application programming interface, a first signal including data indicative of actions or activities by an acquiring entity automatically detected on a communication channel provided by the external platform and used by the acquiring entity, the communication channel and external platform being accessible to the server device via the application programming interface;
	automatically determining from the data, an intent to engage in a property exchange activity by the acquiring entity by:
	monitoring the data to classify search behavior in a plurality of sessions; and
	detecting that the acquiring entity has changed their search behavior between sessions indicating the intent to engage in the property exchange activity and triggering further action, wherein the changed search behavior comprises specifying a price range, specifying a geographic location, or both;
	in response to determining the intent and triggering the further action:
	accessing first profile data for the acquiring entity, the device having permission to access the first profile data;
	accessing second profile data for each of a plurality of advisor entities related to the property exchange activity;
	using the first profile data and the second profile data to generate at least one proposed match between a corresponding one or more of the plurality of advisor entities and the acquiring entity; and
	sending via the communications module to the acquiring entity a second signal including a recommendation, the recommendation comprising the at least one proposed match;
	providing an acquiring entity user interface via the communications module to enable the acquiring entity to respond to the recommendation and communicate with advisor entities selected for the property exchange activity;
	after receiving a first request to engage a first advisor entity of the plurality of advisor entities, providing a first advisor connection between the acquiring entity and the first advisor entity, the device enforcing at least one access control criterion on the first advisor connection to restrict sharing of at least some data of the first profile data according to activities required to be performed by the first advisor entity based on an advisor type; and



20. (Currently amended) A non-transitory computer readable medium for interfacing entities engaged in property exchange activities, the computer readable medium comprising computer executable instructions for:
	establishing connectivity with at least one external platform via an application programming interface;
	receiving via a communications module using the application programming interface, a first signal including data indicative of actions or activities by an acquiring entity automatically detected on a communication channel provided by the external platform and used by the acquiring entity, the communication channel and external platform being accessible to a server device executing the computer executable instructions;
	automatically determining from the data, an intent to engage in a property exchange activity by the acquiring entity by:
	monitoring the data to classify search behavior in a plurality of sessions; and
	detecting that the acquiring entity has changed their search behavior between sessions indicating the intent to engage in the property exchange activity and triggering further action, wherein the changed search behavior comprises specifying a price range, specifying a geographic location, or both;
	in response to determining the intent and triggering the further action:
	accessing first profile data for the acquiring entity, the device having permission to access the first profile data;
	accessing second profile data for each of a plurality of advisor entities related to the property exchange activity;
	using the first profile data and the second profile data to generate at least one proposed match between a corresponding one or more of the plurality of advisor entities and the acquiring entity; and
	sending via the communications module to the acquiring entity a second signal including a recommendation, the recommendation comprising the at least one proposed match;
	providing an acquiring entity user interface via the communications module to enable the acquiring entity to respond to the recommendation and communicate with advisor entities 
	after receiving a first request to engage a first advisor entity of the plurality of advisor entities, providing a first advisor connection between the acquiring entity and the first advisor entity, the device enforcing at least one access control criterion on the first advisor connection to restrict sharing of at least some data of the first profile data according to activities required to be performed by the first advisor entity based on an advisor type; and
	enabling via the communications module at least one interaction in at least one advisor activity between the acquiring entity and the first advisor entity. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include “detecting that the acquiring entity has changed their search behavior between sessions indicating the intent to engage in the property exchange activity and triggering further action, wherein the changed search behavior comprises specifying a price range, specifying a geographic location, or both.”
In particular the prior art discloses detecting a change in search behavior between sessions indicating the intent to engage in property exchange activity, but does not disclose the changed search behavior claimed by applicant.  For example, US 2012/0131034, US, 2014/0278795, US 2010/0161379, US patent 7,653,594, US patent 9,129,290, US patent 9,460,237 all disclose various forms of predicting future user behavior based on historical search behavior and changes in the current behavior.  However, none of the references disclose the specific type of changes in search behavior claimed by applicant.  The examiner indicates that the specific changes in behavior claimed by applicant would not have been obvious without using applicant’s specification and claims as hindsight reconstruction and therefore the claims are allowable over the art.   With respect to the 101 rejection, applicant’s specific way of determining a change in search behavior is a practical application of the abstract idea and is therefore eligible. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Ming Shui/
               Primary Examiner, Art Unit 3684